ICJ_004_ReparationUN_UNGA_NA_1949-04-11_ADV_01_NA_01_EN.txt. INDIVIDUAL OPINION BY JUDGE ALVAREZ Igo

INDIVIDUAL OPINION BY JUDGE ALVAREZ.

(Translation. |
I.

I am in agreement with the answer given by the Court to the
Request for an Advisory Opinion which was addressed to it. I
find in the reasons given by the Court at any rate a partial appli-
cation of the method and.principles which, in my view, are most
suitable having regard to the present state of international life
and to the exercise of the power, which I recognize the Court
as possessing, to develop international law and to contribute to
its creation in face of new situations. The Court has rightly con-
sidered that the situation which was submitted to it, with a request
that it should declare the law concerning it, was a new situation.
While recognizing that the United Nations has the capacity to
bring an international claim in the case in point and for the purposes
set forth in the Request for the Opinion, the Court has proclaimed
a new precept of international law. To say that, in so doing, it
has developed that law, or that it has created a new precept, is
a mere matter of words, for in many cases it is quite impossible
to say where the development of law ends and where its creation
begins.

In thus declaring its opinion on this new subject, the Court has
taken into account the nature and aims of the United Nations,
and it has availed itself of the right which it now possesses under
Resolution 171 of the General Assembly of the United Nations in
1947 to develop international law.

The decision which the Court has arrived at appears to me to be
in accordance with the general principles of the new international
law, the legal conscience of the peoples and the exigencies of
contemporary international life—three essential factors which have
to be taken into account in the development of international law.

I therefore consider that the answer to the first question stated
in the Request for an Opinion should be that the United Nations
possesses an international juristic personality and is entitled to
bring international claims against States which have caused the
damage in question.

The United Nations could not attain the objects which it has
before it if it did not possess that right. It would be strange
indeed if an institution which has such extensive powers for the
maintenance of peace did not possess the capacity which has been
referred to.

20
INDIVIDUAL OPINION BY JUDGE ALVAREZ Igr

IE.

My answers to the questions put to the Court in the Request for
an Advisory Opinion are as follows :

“T. In the event of an agent of the United Nations in the perfor-
mance of his duties suffering injury in circumstances involving the
responsibility of a State, has the United Nations, as an Organiza-
tion, the capacity to bring an international claim against the
responsible de jure or de facto government with a view to obtaining
the reparation due in respect of the damage caused (a) to the United
Nations, {b} to the victim or to persons entitled through him ?’’

I consider, as I have just said, that the United Nations has the
capacity to bring such a claim with a view to obtaining reparation
for damage caused either to itself or to its agents or persons entitled
through them.

“TI. In the event of an affirmative reply on point I (b), how is
action by the United Nations to be reconciled with such rights as
may be possessed by the State of which the victim is a national ?’’

In my opinion, having regard to the above-mentioned capacity,
which the United Nations must be recognized as possessing, it is
not necessary that the latter should act in agreement with the
State of which the victim is a national. It might happen, for
instance, that the victim was a stateless person, or that the State
in question might neglect to submit a claim, or might be unwilling
to do so for political or other reasons; or again, the victim might
have the nationality of the respondent State. In any case
the United Nations Organization is entitled, by itself, to claim
reparation for the damage caused to its agents or to those entitled
through them ; but if it neglects to bring a claim, the State of which
the victim is a national may do so.

The United Nations must be able to bring the claim either against
a State Member of the United Nations or against a non-member
State, irrespective of whether the State did or did not agree to the
despatch of the agent to its territory. The nature of the Organiza-
tion and the general interest make this necessary so that there
should not be an inferiority—so to speak—of the former kind of
States in relation to the latter. (See No. 6 of Art. 2 of the Charter.)

The fact of recognizing the United Nations as possessing the
right to bring international claims constitutes a derogation from
the precepts of the international law now in force, for that law
only attributes this right to the States; but the latter will con-
sent to this right being also attributed to the highest international
institution.

21
INDIVIDUAL OPINION BY JUDGE ALVAREZ 102

Finally, it should be observed that the United Nations is an
institution possessing a political character, and that this character
may influence its attitude. It is therefore desirable that an organ-
ism and a procedure should be established for dealing with this
matter.

(Signed) ALEJANDRO ALVAREZ.

22
